          Case 3:19-cr-03932-DB Document 40 Filed 08/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              § CRIMINAL NO. 3:19-cr-03932-DB
                                                 §
 ALEJANDRO CARRILLO,                             §
 a.k.a. JOHN LARRANUS, OSCAR                     §
 MIRANDA, and JOSE URUETA                        §
                                                 §
        Defendant.                               §

            GOVERNMENT RESPONSE TO DEFENDANT’S MOTION FOR
                       GUIDANCE/CONTINUANCE

       The United States of America, by and through the undersigned attorneys respectfully

submits this response to Defendant Alejandro Carrillo’s Motion for Guidance on Courtroom

Procedures in Light of Covid-19/Motion for Continuance.

       In light of the limitations and restrictions to courtroom attendance caused by the Covid-19

pandemic, and the Defendant’s desire to have in-person witness testimony, the United States does

not object to Defendant’s request to continue his sentencing until a later date, with the

understanding that all time resulting from the continuance is excluded from the speedy trial clock.

                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             ASSISTANT ATTORNEY GENERAL
                                             ENVIRONMENT AND NATURAL
                                             RESOURCES DIVISION

                                      By:           /s/ MDC and GND
                                             Mary Dee Carraway
                                             Gary N. Donner
                                             Trial Attorneys
                                             Environmental Crimes Section
                                             U.S. Department of Justice
